United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2760
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Quentin C. Adams,                       *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 5, 2006
                                Filed: July 10, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Quentin C. Adams (Adams) guilty of one count of conspiring to
distribute more than 50 grams of cocaine base in violation of 21 U.S.C. § 846; two
counts of possessing with intent to distribute more than 5 grams of cocaine base in
violation of 21 U.S.C. § 841(a)(1); and one count of aiding and abetting the
distribution of cocaine base in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1).
The district court1 sentenced Adams to a total of life imprisonment and 8 years’
supervised release. On appeal, Adams’s counsel filed a brief under Anders v.

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
California, 386 U.S. 738 (1967), and moved to withdraw. Adams filed a pro se
supplemental brief.

       Counsel argues the district court abused its discretion by allowing evidence of
Adams’s 2000 Missouri conviction for second-degree drug trafficking under Federal
Rule of Evidence 404(b) because it was too remote in time from the instant offenses.
We find no abuse of discretion. See United States v. Love, 419 F.3d 825, 828 (8th
Cir. 2005) (standard of review; finding no abuse of discretion as to prior convictions
that were even more remote in time).

      Adams argues the evidence is insufficient to support any of his convictions.
Viewing the evidence in the light most favorable to the verdict, and giving the
government the benefit of all reasonable inferences that can be drawn from the
evidence, as we must, we conclude the evidence is sufficient. See United States v.
White, 241 F.3d 1015, 1021-22 (8th Cir. 2001) (standard of review; elements of
conspiracy conviction); United States v. Rodgers, 18 F.3d 1425, 1429 (8th Cir. 1994)
(elements of possession-with-intent convictions); United States v. Ellefson, 419 F.3d
859, 863 (8th Cir. 2005) (elements of aiding-and-abetting conviction).

      Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we conclude there are no nonfrivolous issues for appeal. Accordingly,
we affirm the judgment of the district court, and we grant counsel’s motion to
withdraw.
                        ______________________________




                                         -2-